      Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 1 of 7



                                                                                          TRANSFER




                                 U.S. Bankruptcy Court
                     Western District of Oklahoma (Oklahoma City)
                           Adversary Proceeding #: 21−01019

Assigned to: Sarah A. Hall                                   Date Filed: 02/26/21
Demand:
 Nature[s] of Suit: 01 Determination of removed claim or
                       cause



Debtor
−−−−−−−−−−−−−−−−−−−−−−−
Chesapeake Operating, L.L.C.                    represented by Ross A. Plourde
c/o Timothy J. Bomhoff                                         McAfee & Taft
8th Floor 2 Leadership Sq                                      Two Leadership Square, 8th Floor
211 N. Robinson                                                211 N Robinson
Oklahoma City, OK 73102                                        Oklahoma City, OK 73102
405−552−2339                                                   (405) 235−9621
                                                               Fax : (405) 235−0439
                                                               Email: ross.plourde@mcafeetaft.com


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
CTF LTD                                         represented by Mary E Kindelt
                                                               McDonald & Kindelt, LLP
                                                               15 W. 6th Street, Suite 2606
                                                               Tulsa, OK 74119
                                                               (918) 430−3700
                                                               Fax : (918) 430−3770
                                                               Email: mkindelt@mmmsk.com

                                                               Gary M McDonald
                                                               McDonald & Kindelt, LLP
                                                               15 W. 6th Street, Suite 2606
                                                               Tulsa, OK 74119
                                                               (918) 430−3700
                                                               Fax : (918) 430−3770
                                                               Email: gmcdonald@mmmsk.com

                                                               Rex A Sharp
                                                               5301 W. 75th Street
                                                               Praire Village, KS 66208
                                                               913−901−0505
                                                               Fax : 913−901−0419
                                                               LEAD ATTORNEY


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Ronald E Carlton                                represented by Mary E Kindelt
                                                               (See above for address)
       Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 2 of 7


                                                      Gary M McDonald
                                                      (See above for address)

                                                      Rex A Sharp
                                                      (See above for address)
                                                      LEAD ATTORNEY


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Judy L Carlton                         represented by Mary E Kindelt
                                                      (See above for address)

                                                      Gary M McDonald
                                                      (See above for address)

                                                      Rex A Sharp
                                                      (See above for address)
                                                      LEAD ATTORNEY


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Richard A Carlton                      represented by Mary E Kindelt
                                                      (See above for address)

                                                      Gary M McDonald
                                                      (See above for address)

                                                      Rex A Sharp
                                                      (See above for address)
                                                      LEAD ATTORNEY


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Catherine A Carlton                    represented by Mary E Kindelt
                                                      (See above for address)

                                                      Gary M McDonald
                                                      (See above for address)

                                                      Rex A Sharp
                                                      (See above for address)
                                                      LEAD ATTORNEY


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Bruce D Carlton                        represented by Mary E Kindelt
                                                      (See above for address)

                                                      Gary M McDonald
                                                      (See above for address)

                                                      Rex A Sharp
                                                      (See above for address)
                                                      LEAD ATTORNEY


Plaintiff
      Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 3 of 7


−−−−−−−−−−−−−−−−−−−−−−−
Catherine B Carlton                   represented by Mary E Kindelt
                                                     (See above for address)

                                                     Gary M McDonald
                                                     (See above for address)

                                                     Rex A Sharp
                                                     (See above for address)
                                                     LEAD ATTORNEY


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Lawrence J Fechko                     represented by Mary E Kindelt
                                                     (See above for address)

                                                     Gary M McDonald
                                                     (See above for address)

                                                     Rex A Sharp
                                                     (See above for address)
                                                     LEAD ATTORNEY


V.

Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Chesapeake Exploration, L.L.C.        represented by Timmothy J Bomhoff
c/o Timothy J. Bomhoff                               McAfee & Taft
8th Floor 2 Leadership Sq                            8th Floor Two Leadership Square
211 N. Robinson,                                     211 N Robinson Avenue
Oklahoma City, OK 73102                              Oklahoma City, OK 73102
(405) 552−2339                                       (405) 235−9621
                                                     Fax : (405) 235−0439
                                                     Email: tim.bomhoff@mcafeetaft.com

                                                     Ross A. Plourde
                                                     (See above for address)


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Chesapeake Exploration, LLC           represented by Timmothy J Bomhoff
c/o Timothy J. Bomhoff                               (See above for address)
8th Floor 2 Leadership Sq
211 N. Robinson,                                     Ross A. Plourde
Oklahoma City, OK 73102                              (See above for address)
(405) 552−2339


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Chesapeake Operating LLC              represented by Timmothy J Bomhoff
                                                     (See above for address)

                                                     Ross A. Plourde
                                                     (See above for address)
      Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 4 of 7



Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Encino Energy LLC                             represented by Encino Energy LLC
                                                             PRO SE




Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Encino Acquisition Partners LLC               represented by Encino Acquisition Partners LLC
                                                             PRO SE




Defendant
−−−−−−−−−−−−−−−−−−−−−−−
Encino Operating LLC                          represented by Encino Operating LLC
                                                             PRO SE


 Filing Date       #                                      Docket Text

                       1    (01 (Determination of removed claim or cause)} Notice of Removal by
                            CTF LTD, Chesapeake Exploration, L.L.C.. Fee Amount $350
                            (Attachments: # 1 Attachment Dist. Court Beaver Co. Okla. Court Docket
                            CJ−2018−00026 CTF LTD et al. 2 # 2 Attachment Exhibit Index # 3
                            Exhibit BINDER EXHIBITS_Part1 # 4 Exhibit BINDER
                            EXHIBITS_Part2 # 5 Exhibit BINDER EXHIBITS_Part3) (Plourde, Ross)
 02/26/2021                 (Entered: 02/26/2021)

                            Receipt of Notice of Removal(21−01019) [cmp,ntcrmvl] ( 350.00) Filing
                            Fee. Receipt number 8339952. Fee amount 350.00. (U.S. Treasury)
 02/26/2021                 (Entered: 02/26/2021)

                       2    Notice of Appearance and Request for Notice with Certificate of Service
                            Filed by Ross A. Plourde on behalf of Chesapeake Exploration, L.L.C.,
 03/01/2021                 Chesapeake Exploration, LLC. (Plourde, Ross) (Entered: 03/01/2021)

 03/01/2021                 Judge Sarah A. Hall added to case (bsm, ca) (Entered: 03/01/2021)

                       3    Notice of Appearance and Request for Notice with Certificate of Service
                            Filed by Timmothy J Bomhoff of McAfee & Taft on behalf of Chesapeake
                            Exploration, L.L.C., Chesapeake Exploration, LLC. (Bomhoff, Timmothy)
 03/02/2021                 (Entered: 03/02/2021)

                            Correction needed on docket entry 1 Notice of Removal. The
                            information on the signature block differs from the CM/ECF profile.
                            The Telephone Number is incorrect. Please refile the document with
                            the complete, correct signature block. If the correction is not made by
                            the close of business on 3/5/2021 the entry will be stricken. (dmcge, ca)
 03/02/2021                 (Entered: 03/02/2021)

 03/03/2021            4    Amended Notice Of Removal with Certificate of Service Filed by Ross A.
                            Plourde on behalf of Chesapeake Operating, L.L.C., Chesapeake
                            Exploration, LLC (RE: related document(s)1 (01 (Determination of
                            removed claim or cause)} Notice of Removal by CTF LTD, Chesapeake
     Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 5 of 7



                       Exploration, L.L.C.. Fee Amount $350 (Attachments: # 1 Attachment
                       Dist. Court Beaver Co. Okla. Court Docket CJ−2018−00026 CTF LTD et
                       al. 2 # 2 Attachment Exhibit Index # 3 Exhibit BINDER EXHIBITS_Part1
                       # 4 Exhibit BINDER EXHIBITS_Part2 # 5 Exhibit BINDER
                       EXHIBITS_Part3) filed by Plaintiff CTF LTD, Correction needed on
                       docket entry 1 Notice of Removal. The information on the signature
                       block differs from the CM/ECF profile. The Telephone Number is
                       incorrect. Please refile the document with the complete, correct
                       signature block. If the correction is not made by the close of business
                       on 3/5/2021 the entry will be stricken.). (Plourde, Ross) (Entered:
                       03/03/2021)

                       Corrective Entry Satisfied phone number and email corrected (jdon, ca)
03/08/2021             (Entered: 03/08/2021)

                   5   STRICKEN−Motion to Transfer Case to USBC Southern District of Texas
                       and Entry of an Order Transferring Venue with Certificate of Service,.
                       Filed by Timmothy J Bomhoff of McAfee & Taft, Ross A. Plourde on
                       behalf of Chesapeake Exploration, L.L.C., Chesapeake Operating LLC.
                       (Attachments: # 1 Exhibit A. Proposed Transfer Order 21−1019) (Plourde,
                       Ross) Modified on 3/23/2021 to add stricken see Order 7 (jdon, ca).
03/22/2021             (Entered: 03/22/2021)

                       Correction needed on docket entry 5 Motion to Transfer Case. The
                       information on the signature block differs from the CM/ECF profile.
                       The Telephone Number is incorrect. Please refile the document with
                       the complete, correct signature block. If the correction is not made by
                       the close of business on 3/26/2021 the entry will be stricken. (aowen,
03/23/2021             ca) (Entered: 03/23/2021)

                   6   STRICKEN Amended Motion to Transfer Case to USBC Southern
                       District of Texas with Certificate of Service,. Filed by Timmothy J
                       Bomhoff of McAfee & Taft, Ross A. Plourde on behalf of Chesapeake
                       Exploration, LLC, Chesapeake Operating LLC. (RE: related document(s)5
                       Motion to Transfer Case filed by Defendant Chesapeake Exploration,
                       L.L.C., Defendant Chesapeake Operating LLC). (Attachments: # 1 Exhibit
                       A. Proposed Transfer Order) (Plourde, Ross) Modified on 3/23/2021 to
                       add stricken to docket text per docket entry 8.(dcus, ca). (Entered:
03/23/2021             03/23/2021)

                       Corrective Entry Satisfied DE 5 has been Stricken. (jdon, ca) (Entered:
03/23/2021             03/23/2021)

                   7   Order Striking Motion To Transfer Case (Related Doc # 5) Signed by
                       Judge Hall. Time signed: 12:08 cc: All Parties Service by jd Date:
03/23/2021             3/23/2021 (jdon, ca) (Entered: 03/23/2021)

                   8   Order to Strike Document Signed by Judge Hall. Time signed: 16:27 cc:
                       all parties Service by dcus Date: 03/23/21 (RE: related document(s)6
                       Motion to Transfer Case filed by Defendant Chesapeake Exploration,
                       LLC, Defendant Chesapeake Operating LLC). (dcus, ca) (Entered:
03/23/2021             03/23/2021)

03/23/2021         9   Amended Motion to Transfer Case to USBC Southern District of Texas
                       for Entry of an Order Transferring Venue with Certificate of Service, With
                       Notice and Opportunity for Hearing. Filed by Timmothy J Bomhoff of
                       McAfee & Taft, Ross A. Plourde on behalf of Chesapeake Exploration,
                       LLC, Chesapeake Operating LLC. (RE: related document(s)5 Motion to
                       Transfer Case filed by Defendant Chesapeake Exploration, L.L.C.,
     Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 6 of 7



                        Defendant Chesapeake Operating LLC, 6 Motion to Transfer Case filed by
                        Defendant Chesapeake Exploration, LLC, Defendant Chesapeake
                        Operating LLC). (Attachments: # 1 Exhibit A. Proposed Transfer Order
                        21−1019) (Plourde, Ross) (Entered: 03/23/2021)

                   10   BNC Certificate of Mailing. (RE: related document(s)7 Order on Motion
                        to Transfer Case) No. of Notices: 4. Notice Date 03/25/2021. (Admin.)
03/25/2021              (Entered: 03/25/2021)

                   11   BNC Certificate of Mailing. (RE: related document(s)8 Order to Strike
                        Document) No. of Notices: 4. Notice Date 03/25/2021. (Admin.) (Entered:
03/25/2021              03/25/2021)

                   12   Motion to Dismiss Adversary Proceeding with Brief in Support, with
                        Certificate of Service, With Notice and Opportunity for Hearing. Filed by
                        Gary M McDonald of McDonald & Kindelt, LLP on behalf of CTF LTD,
                        Bruce D Carlton, Catherine A Carlton, Catherine B Carlton, Judy L
                        Carlton, Richard A Carlton, Ronald E Carlton, Lawrence J Fechko.
04/14/2021              (McDonald, Gary) (Entered: 04/14/2021)

                   13   Response to (related document(s): 12 Motion to Dismiss Adversary
                        Proceeding filed by Plaintiff CTF LTD, Plaintiff Ronald E Carlton,
                        Plaintiff Judy L Carlton, Plaintiff Richard A Carlton, Plaintiff Catherine A
                        Carlton, Plaintiff Bruce D Carlton, Plaintiff Catherine B Carlton, Plaintiff
                        Lawrence J Fechko) . Filed by Ross A. Plourde of McAfee & Taft, Ross
                        A. Plourde on behalf of Chesapeake Exploration, LLC, Chesapeake
                        Operating LLC with Certificate of Service (Plourde, Ross) Modified on
                        4/29/2021 to correct the party filer name (dwebs, ca). (Entered:
04/28/2021              04/28/2021)

                        Court Correction Advisory: The incorrect party filer was selected in
                        docket entry 13 Response. The clerks office has corrected the docket text
                        and court records to reflect the correct party filer. (dwebs, ca) (Entered:
04/29/2021              04/29/2021)

                   14   Hearing Docket Scheduled With Judge Sarah A. Hall cc: Gary M.
                        McDonald, Ross A. Plourde and US Trustee Service By: dcalv Date of
                        Service: 4/29/2021 (RE: related document(s)12 Motion to Dismiss
                        Adversary Proceeding filed by Plaintiff CTF LTD, Plaintiff Ronald E
                        Carlton, Plaintiff Judy L Carlton, Plaintiff Richard A Carlton, Plaintiff
                        Catherine A Carlton, Plaintiff Bruce D Carlton, Plaintiff Catherine B
                        Carlton, Plaintiff Lawrence J Fechko) Hearing to be held on 5/26/2021 at
                        09:30 AM Telephonically for 12, (dcalv) Modified on 4/29/2021 to edit
04/29/2021              recipients (dcalv). (Entered: 04/29/2021)

                   15   Motion to Appear Pro Hac Vice by Rex A. Sharp as counsel for CTF, Ltd.,
                        Ronald E. and Judy L. Carlton, Richard A. and Catherine A. Carlton,
                        Bruce D. and Catherine B. Carlton, and Lawrence J. Fechko. with
                        Certificate of Service,. Filed by Mary E Kindelt of McDonald & Kindelt,
                        LLP on behalf of CTF LTD, Bruce D Carlton, Catherine A Carlton,
                        Catherine B Carlton, Judy L Carlton, Richard A Carlton, Ronald E
04/29/2021              Carlton, Lawrence J Fechko. (Kindelt, Mary) (Entered: 04/29/2021)

04/30/2021         18   Order Granting Application/Motion to Appear Pro Hac Vice by Rex A.
                        Sharp as counsel for Ronald E. and Judy L. Carlton, Richard A. and
                        Catherine A. Carlton, Bruce D. and Catherine B. Carlton and Lawrence J.
                        Fechko, CTF, Ltd.. (Related Doc 15) Signed by Judge Hall. Time signed:
                        9:28 cc: All Parties Service by jdon Date: 05/4/2021 Involvement of Rex
                        A Sharp for Catherine B Carlton; Judy L Carlton; Richard A Carlton;
     Case 21-03427 Document 23 Filed in TXSB on 05/19/21 Page 7 of 7



                        Ronald E Carlton; Lawrence J Fechko; Bruce D Carlton and Catherine A
                        Carlton added to case. (jdon, ca) Modified on 5/4/2021 to correct spelling
                        (jdon, ca). Modified on 5/5/2021 to add CTF,Ltd. (jdon, ca). (Entered:
                        05/04/2021)

                   16   BNC Certificate of Mailing. (RE: related document(s)14 Hearing Docket −
                        ap) No. of Notices: 3. Notice Date 05/01/2021. (Admin.) (Entered:
05/01/2021              05/01/2021)

                   17   Reply to (related document(s): 12 Motion to Dismiss Adversary
                        Proceeding filed by Plaintiff CTF LTD, Plaintiff Ronald E Carlton,
                        Plaintiff Judy L Carlton, Plaintiff Richard A Carlton, Plaintiff Catherine A
                        Carlton, Plaintiff Bruce D Carlton, Plaintiff Catherine B Carlton, Plaintiff
                        Lawrence J Fechko) . Filed by Gary M McDonald of McDonald &
                        Kindelt, LLP on behalf of CTF LTD, Bruce D Carlton, Catherine A
                        Carlton, Catherine B Carlton, Judy L Carlton, Richard A Carlton, Ronald
                        E Carlton, Lawrence J Fechko with Certificate of Service (McDonald,
05/03/2021              Gary) (Entered: 05/03/2021)

                   19   Receipt Number OKW5000853, Fee Amount $50.00 Attorney Rex A.
                        Sharp to Appear Pro Hac Vice to represent Ronald E. and Judy L. Carlton,
                        Richard A. and Catherine A. Carlton, Bruce D. and Catherine B. Carlton
                        and Lawrence J. Fechko. (RE: related document(s)18 Order on Motion to
05/04/2021              Appear Pro Hac Vice) (jdon, ca) (Entered: 05/04/2021)

                   20   Order Granting Motion To Transfer Case (Related Doc # 9) to the
                        Southern District of Texas. Signed by Judge Hall. Time signed: 13:05 cc:
05/04/2021              All Parties Service by jd Date: 5/4/2021 (jdon, ca) (Entered: 05/04/2021)

                   21   BNC Certificate of Mailing. (RE: related document(s)18 Order on Motion
                        to Appear Pro Hac Vice) No. of Notices: 7. Notice Date 05/06/2021.
05/06/2021              (Admin.) (Entered: 05/06/2021)

                   22   BNC Certificate of Mailing. (RE: related document(s)20 Order on Motion
                        to Transfer Case) No. of Notices: 7. Notice Date 05/06/2021. (Admin.)
05/06/2021              (Entered: 05/06/2021)
